Citation Nr: 1712260	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for left ear sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's Virtual VA file.

This matter previously came before the Board in June 2015, at which time it issued a remand for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the claim on appeal, an additional remand is necessary.

At the outset, the Board observes that in its prior remand, it ordered that the Veteran's complete record of treatment from the Birmingham VA Medical Center, dated since August 1998, be obtained and associated with the claims file.  The Board also requested that the Veteran identify any private treatment records in existence and authorize VA to obtain those records on his behalf.

In January 2016, the Veteran submitted an authorization form to obtain treatment records from the VA Hospital in Birmingham, Alabama.  He did not notify VA of any private treatment records.  A January 2016 VA medical request rejection notice is contained in the file, indicating that a request for all VA treatment records was rejected because the authorization form submitted was for non-private records and any request for VA records would need to be made via the traditional process.  There is no indication in the record that further efforts were made to obtain the Veteran's prior treatment records, despite the Board's order.  

The Board observes that previous adjudications have referred to the Veteran's prior treatment records, as do recently associated records submitted by the Social Security Administration.  Therefore, a remand is necessary to ensure that the complete medical record is available to the Board in adjudicating this claim.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board imposes on VA a duty of strict compliance with the remand orders).

Further, the Board notes that in January 2017, a VA hearing loss examination was conducted.  This was conducted subsequent to the June 2016 supplemental statement of the case, which was the most recent supplemental statement of the case addressing the issues on appeal.  As such, the RO did not consider the results of the January 2017 audiology examination, nor did the Veteran submit a waiver of AOJ consideration of this new evidence (in fact, an appellate brief submitted by the Veteran's representative in March 2017 implies that the representative was not aware of this evidence at all).  Given that the January 2017 VA examination was obtained subsequent to the June 2016 supplemental statement of the case, is relevant to the claim on appeal, and is not duplicative of evidence already of record, the Board finds that remand is required in order for the RO to readjudicate the Veteran's claim of entitlement to a compensable rating for left ear hearing loss. 38 C.F.R. § 20.1304 (c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete record of treatment from the Birmingham VA Medical Center, dated since August 1998.  If these records cannot be obtained, notify the Veteran in writing of the nonavailability of those records.  Documentation of all attempts to obtain the Veteran's prior treatment records should be associated with the claims file.  

2. Thereafter, readjudicate the claim on appeal in light of all evidence in the claims file.  If the benefit sought on appeal should remain denied, or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




